Citation Nr: 0732130	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-28 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
residuals of a closed head injury with headaches and 
hemiparesis. 
 

REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL
The appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel 


INTRODUCTION

The veteran had active duty service from July 1986 to July 
1987. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from decisions made at the VA Regional 
Office in Cleveland, Ohio.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND


The veteran was a VA neurological examination in August of 
2001 and reported severe headaches two to three times a week.  
Headaches were described as a seven on a scale of one to ten.  
The treating physician diagnosed severe tensional and post-
traumatic migraines.

An additional VA examination was conducted in April of 2004. 
It was reported that the veteran had sustained a closed head 
injury in a motor vehicle accident in service in December 
1986. The veteran reported current headaches occurring two to 
three times a week with duration of one to four days. 

A VA examination was conducted in June of 2005; the diagnoses 
included closed head trauma and right subdural hematoma. A 
subsequent VA examination was conducted in July of 2005.  In 
that examination the veteran testified to two to three 
headaches a week while taking his medication.  The examiner 
noted that although the veteran showed improvement with 
medication, acute exacerbations still occurred and the 
headaches prevented the veteran from functioning to his 
fullest capacity at home.  A neurological examination in 
September of 2006 found that the veteran was suffering from 
chronic post-traumatic headaches, but was showing a good 
response to medication.

A video hearing was conducted in June 2007.  In the course of 
that hearing, the veteran testified that he has headaches 
four or five days a week, and sometimes six,  with varying 
intensity.  In terms of employability the veteran testified 
that he had held fifteen to twenty jobs in the past 20 years, 
and routinely missed work because of headaches.  
Specifically, the veteran stated that he started a new job in 
January but felt he would be fired due to the number of days 
he had missed due to headaches.  The veteran testified that 
he had already missed two days in June due to headaches.  The 
veteran also said he had memory problems, difficulty 
sleeping, and lack of coordination.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all outstanding 
records of treatment received by the veteran for the 
disability at issue from VA and non-VA medical 
providers.

2.  The RO should schedule the veteran for a VA 
neurological examination for the purpose of determining 
the current nature and severity of all residuals of the 
inservice closed head injury.  The claims folder should 
be made available to the examiner in conjunction with 
the examination. All necessary tests and studies should 
be conducted, and all clinical manifestations should be 
reported in detail.

The examiner should identify all of the disabling 
manifestations specifically attributable to the closed 
head injury. The neurologist should specifically note 
the frequency and severity of the veteran's headaches 
and any medication taken for relief. The degree of 
functional impairment due to hemiparesis experienced by 
the veteran should also be reported. Complete rationales 
for all opinions must be provided. The claims file, 
including a copy of this REMAND, should be made 
available to the examiner before the examination, for 
proper review of the medical history.  The examination 
report is to reflect whether such a review of the claims 
file was made.

3.  The RO should also schedule the veteran for a 
special VA examination by a psychiatrist to determine 
the nature and extent of any psychiatric impairment due 
to the inservice closed head injury. The veteran should 
be asked to provide information concerning his recent 
social and work experience. All necessary tests and 
studies should be accomplished, and all clinical 
manifestations should be reported in detail. The 
examiner should report a multi-axial diagnosis, 
identifying all current psychiatric disorders, and offer 
an opinion of the extent to which the veteran's service-
connected disability results in social and occupational 
impairment. 

A complete rationale for any opinion expressed must be 
provided. The examiner should indicate the veteran's 
overall psychological, social, and occupational 
functioning using the Global Assessment of Functioning 
scale provided in the Diagnostic and Statistical Manual 
of Mental Disorders.  The claims file, including a copy 
of this REMAND, should be made available to the examiner 
before the examination, for proper review of the medical 
history.  The examination report is to reflect whether 
such a review of the claims file was made.

4.  Thereafter, the residuals of the inservice 
closed head injury should be readjudicated and 
appropriate ratings assigned.  If any benefit 
on appeal remains denied, issue a supplemental 
statement of the case and give the veteran and 
his representative the opportunity to respond.  
The case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


